Braley, J.
The memorandum of his findings of fact and reasons for decision filed by the presiding judge who heard the case without a jury cannot be considered as constituting a part of the record on which the plaintiffs’ appeal is founded. If dissatisfied with the ruling sustaining the defendant’s answer in abatement they should have excepted. No judgment having been entered there is no question of law apparent upon the record for this court to decide and the appeal must be dismissed. R. L. c. 173, § 96. St. 1906, c. 342, § 2. Cotter v. Nathan & Hurst Co. 211 Mass. 31. Chapman v. Briggs Iron Co. 6 Gray, 330. Hutchinson v. Tucker, 121 Mass. 402. Standish v. Old Colony Railroad, 129 Mass. 158. Ingalls v. Hobbs, 156 Mass. 348. New York Life Ins. Co. v. Macomber, 169 Mass. 580. Boyd, petitioner, 199 Mass. 262. Abbott v. Walker, 204 Mass. 71.

So ordered.